 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   J.B.,
                                                         Case No. 1:19-cv-00858-LJO-EPG
12                            Plaintiff,

13   v.                                                  ORDER DENYING EX PARTE
                                                         APPLICATION TO CONTINUE
14                                                       DEADLINE TO RESPOND TO
     TUOLUMNE COUNTY                                     COMPLAINT
15   SUPERINTENDENT OF SCHOOLS, et al.,
                                                         (ECF No. 15)
16                            Defendants.

17

18           Before the Court is Defendants’ ex parte application to continue the deadline to respond

19   to the complaint. (ECF No. 15.) Defendants request that the deadline for their responsive

20   pleading be continued until after adjudication of Defendants’ motion to consolidate this case

21   with Case No. 19-cv-00941. (ECF No. 10.) The motion to consolidate is set for hearing on

22   September 17, 2019, before Chief Judge Lawrence J. O’Neill.

23           The Court will deny Defendant’s application to continue the deadline. The Court

24   previously granted Defendants an extension of time to August 21, 2019, to file their response

25   to the complaint. (ECF No. 6.) Defendants contend that there is good cause for this second

26   request for additional time because the present case and the 19-cv-00941 case are interrelated;

27   any answer and response to the complaint in this case will directly impact the answer and

28   response to the complaint in the 19-cv-00941 case; and the motion to consolidate requests


                                                     1
 1    consolidation of the cases into a single action and the filing of a single complaint, which would

 2    require only a single response by Defendants, rather than two.

 3         The Court is not persuaded that the reasons provided by Defendants justify an additional

 4    continuance of the responsive pleading deadline. Defendants have adequate information to

 5    respond to the complaints, whether separately or together. The burden of potentially filing

 6    duplicate responses is not great. Whether the cases are consolidated will not change the

 7    substance response to the underlying allegations. Moreover, a failure to respond to the

 8    complaint will prejudice the parties by preventing the cases from moving forward in an

 9    efficient manner.

10         Accordingly, Defendants’ Application for Continuance of the Responsive Pleading

11    Deadline (ECF No. 15) is DENIED.

12
     IT IS SO ORDERED.
13

14     Dated:     August 16, 2019                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
